Citation Nr: 1723925	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 through April 1992 and from March 2003 through June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's testimony was received during a July 2012 Travel Board hearing.  A transcript of that testimony is associated with the claims file.  The Veteran has been notified that the Veterans Law Judge who presided over her Board hearing is no longer employed at the Board and was advised of her right to request a new hearing before a current Board member.  The Veteran declined to request a new hearing.

In January 2014 and August 2016, these claims were remanded for additional development.  They have subsequently been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that, at her July 2012 Board hearing, the Veteran endorsed her representative's assertion that she "had a substantial period of non-active service between [her first separation from active duty in] '92 and [her activation for a second period of active duty in] 2003."  The record does contain an August 1997 Army Reserve Commission examination report, but it does not appear that efforts have been taken to obtain medical or personnel records that were generated in connection with service other than that which occurred while she was on active duty.  A remand is necessary so that VA may attempt to obtain these records.

Once these records are obtained, the Agency of Original Jurisdiction (AOJ) should make an express determination (or, at least, an estimation) of the amount of active duty for training and inactive duty training the Veteran served between 1992 and 2003.  Such information is potentially significant to obtaining probative etiology opinions, as the Veteran contends, in part, that the wear and tear from performing her duties has led to the disabilities for which she is claiming service connection.  An attempt to quantify exactly how much duty the Veteran performed would be immensely helpful in obtaining probative etiology opinions.  

The Board also finds it necessary to remand these claims once again in order to obtain an opinion that addresses questions that have been raised by treatment records and/or prior VA examinations.

With respect to the claim of entitlement to service connection for a low back disability, a February 2014 VA examination report states that "[d]egenerative disc disease of the lumbar spine is a result of wear and tear from physical activities over a long period of time.  There is no established causal relationship between a few episodes of musculoskeletal strain and the development of degenerative disc disease of the lumbar spine."

What must be determined, however, is whether it is at least as likely as not that the Veteran's low back disability was caused by or originated from the wear and tear that occurred (i) during her more than nine years of active duty service (to include any impact from the performance of her military duties and any extracurricular activities in which she participated during service), and/or (ii) in the line of duty during active duty for training or inactive duty training between 1984 and 1992.  A remand is therefore required in order to address these questions.  

With respect to the claim of entitlement to service connection for a right knee disability, an April 2008 VA examination report notes that the Veteran "had right knee problems (due to wear & tear) & had surgery on that.  She stated her left knee had a lot of wear & tear due to [a] right knee problem."  Later in the same report, it was noted that "[w]hen she went back on active duty [following a left knee surgery] she had a lot of swelling (due to nursing on floor & combat boots)" and had arthroscopic surgery at Fort Bragg in 2003.  While it appears that the statement linking the left knee disability to right knee wear and tear is a recording of the Veteran's own theory of causation or aggravation, it is unclear whether the statement regarding the right knee disability being due to wear and tear is a medical examiner's opinion or the Veteran's own opinion.  It is also unclear whether wear and tear suffered during service, to include the Veteran's wearing of combat boots, caused the Veteran to develop any current right knee disability.

What must be determined, however, is whether it is at least as likely as not that the Veteran's right knee disability was caused by or originated from the wear and tear that occurred (i) during her more than nine years of active duty service (to include any impact from the performance of her military duties and any extracurricular activities in which she participated during service), and/or (ii) in the line of duty during active duty for training or inactive duty training between 1984 and 1992.  A remand is therefore required in order to address these questions.

With respect to the claim of entitlement to service connection for left foot plantar fasciitis, the March 2014 VA examination report contains the opinion that plantar fasciitis is "the result of overuse from physical activities."  

What must be determined, however, is whether it is at least as likely as not that the Veteran's left foot disability was caused by or originated from the wear and tear that occurred (i) during her more than nine years of active duty service (to include any impact from the performance of her military duties and any extracurricular activities in which she participated during service), and/or (ii) in the line of duty during active duty for training or inactive duty training between 1984 and 1992.  Of potential particular relevance to the left foot plantar fasciitis claim, the Board notes that the Veteran played tennis while in service.  A remand is therefore required in order to address these questions.

While on remand, secondary theories of service connection should be addressed as well.  In particular, opinions should be obtained with respect to whether any of the disabilities at issue was caused or aggravated by any of the service-connected disabilities (i.e., right ankle sprain with tendonitis and removal of a cyst from the right talus; plantar fasciitis of the right foot; and degenerative joint disease of the left knee).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate actions to obtain any service treatment records and service personnel records that were created in connection with non-active duty service that the Veteran performed between 1992 and 2003.  

2.  Following completion of the above, the AOJ should make an express determination of the amount of active duty for training and inactive duty training the Veteran served between 1992 and 2003.  If a precise determination is not possible, then the AOJ should provide its best estimation of the amount of such service.  This determination should be set forth in a memorandum and added to the claims file.

Such information is potentially significant to obtaining probative etiology opinions, as the Veteran contends, in part, that the wear and tear from performing her duties has led to the disabilities for which she is claiming service connection.  An attempt to quantify exactly how much duty the Veteran performed would be immensely helpful in obtaining probative etiology opinions.  

This information should be included in any medical opinion requests so that the examiner(s) will be able to more accurately determine how much wear and tear the Veteran likely suffered from the performance of her military service.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the nature and etiology of any current low back, right knee, and left foot disorders.  The examiner should review the record, obtain a complete history from the Veteran, and conduct any indicated examinations and testing.  

The examiner should identify all pertinent findings and diagnose all current disorders of the low back, right knee, and left foot.  For any identified disorder, the examiner should offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any current disorder of low back, right knee, and left foot was caused by or originated from the wear and tear that occurred 

(i) during her more than nine years of active duty service from May 1984 through April 1992 and from March 2003 through June 2004 (to include any impact from the performance of her military duties and any extracurricular activities in which she participated during service), and/or 

(ii) in the line of duty during active duty for training or inactive duty training between 1984 and 1992?  
	
In answering this question, the examiner should expressly discuss the effect, if any, that the Veteran's (i) wearing combat boots, and (ii) playing tennis during service had on the development of any of the diagnosed disorders.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any current disorder of the low back, right knee, and left foot was caused by or results from either or all of the Veteran's service-connected: (i) right ankle sprain with tendonitis and removal of a cyst from the right talus; (ii) plantar fasciitis of the right foot; and (iii) degenerative joint disease of the left knee?

(c)  Is it at least as likely as not (a 50 percent probability or greater) that any current disorder of the low back, right knee, and left foot has permanently progressed to at an abnormally high rate due to or as the result of either or all of the Veteran's service-connected: (i) right ankle sprain with tendonitis and removal of a cyst from the right talus; (ii) plantar fasciitis of the right foot; and (iii) degenerative joint disease of the left knee?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case that may reasonably make clear the medical guidance in the study of this case.

4.  Following completion of the above, again review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




